Case 2:20-cv-00316-JNP-DAO Document 10 Filed 10/26/20 PageID.65 Page 1 of 5




Jason M. Kerr (8222)
Ronald F. Price (5535)
Steven Garff (13707)
PRICE PARKINSON & KERR, PLLC
5742 West Harold Gatty Drive, Suite 101
Salt Lake City, UT 84116
Telephone: (801) 530-2900
Facsimile: (801) 517-7192
Email: jasonkerr@ppktrial.com
        ronprice@ppktrial.com
        stevengarff@ppktrial.com



                        IN THE UNTIED STATES DISTRICT COURT,
                                  DISTRICT OF UTAH



      SanMedica International, LLC, Quality IP        PLAINTIFFS’ EX PARTE MOTION
      Holdings, LLC                                   FOR LEAVE TO SERVE
                                                      DEFENDANTS BY ALTERNATE
      Plaintiffs,                                     MEANS THROUGH PUBLICATION
      v.
      Metabolic Research Center, Metabolic
      Research Center of Brevard, County, Inc.,          Case No. 2:20-cv-00316-JNP-DAO
      Metabolic Research Center of Fort Walton
      Beach, Inc., Metabolic Research Center of
      Jacksonville, Inc., Metabolic Research
      Center of Merritt Island, Inc., and John Does
      1-10,
      Defendants



       Plaintiff SanMedica International, LLC (“SanMedica”) and Plaintiff Quality IP Holdings,

LLC (“Quality IP Holdings”) (collectively “Plaintiffs”) move this Court for leave to serve

Defendants, Metabolic Research Center, Metabolic Research Center of Brevard, County, Inc.,

Metabolic Research Center of Fort Walton Beach, Inc., Metabolic Research Center of

Jacksonville, Inc., Metabolic Research Center of Merritt Island, Inc. (Collectively “Metabolic” or
Case 2:20-cv-00316-JNP-DAO Document 10 Filed 10/26/20 PageID.66 Page 2 of 5




“Defendants”) through alternate means, specifically by publication of the summons information

in the Jacksonville Daily Record, which is a paper of general circulation in the location where the

Defendants were last known to reside.

                           Summary of Diligent Efforts to Serve Defendants

       After diligent inquiry and search efforts, Plaintiffs have been unable to serve process on

the above-named Defendants. Plaintiffs have made 5 attempts to serve Defendants at various

addresses over a more than 5-month period. Each of these attempts was unsuccessful. See the

Declaration of Steven W. Garff filed concurrently herewith.

       Prior to filing the Complaint, Plaintiff hired a Private Investigator, J&J Investigations,

LLC, to try to locate Defendants. J&J Investigations determined that the address for all of

Defendants is 3229 HWY 17, Green Cove Spring, FL 32043. Plaintiff hired a process server, ABC

Legal, to serve Defendants at that Address.

       On May 27, 2020 ABC Legal attempted to serve Defendants at that Green Cove Spring

Address. The person who met the process server refused to give her name and claimed that it was

the wrong address and that this was not the location of Metabolic Research.

       On June 1, 2010 ABC Legal returned to the Green Cove Spring Address to again attempt

to serve Defendants. This time the process server was met by a different individual who also

refused to give her name. The process server noted that “Non-residency indicated by property

manager states not resident. This is property security services. It is not metabolic research center.”

       On August 25, 2020, ABC Legal attempted to serve Defendants at a potential alternate

address that Plaintiff’s investigation located for Defendants, 6191 W. Shore Rd, Flemind Island,

FL 32003. There was no answer at the door.




                                                  2
Case 2:20-cv-00316-JNP-DAO Document 10 Filed 10/26/20 PageID.67 Page 3 of 5




       On September 7, 2020, ABC Legal returned to the Flemind Island address in an effort to

serve Defendants. Again, there was no answer at the door and the process server could not locate

any numbers to call.

       On September 18, 2020, ABC Legal returned to the Flemind Island address in an effort to

serve Defendants. An individual who would not give his name said that the correct address is for

Metabolic Research center is 3229 Highway 17 Green Cove Springs (where Plaintiff already made

two unsuccessful service attempts as was told by people who refused to give their names that it

was the wrong address) and said this building is vacant.

       Based on Plaintiff’s investigations, Defendants to not appear to have active registered

agents and Plaintiffs have been unable to locate any such agents on the Florida Secretary of State

Website.

                                               ARGUMENT

       Fed. R. Civ. P. 4(e)(1) addresses service by publication in federal actions. Fed. R. Civ. P.

4 (h) Serving a Corporation, Partnership, or Association governs the service of corporate entities,

such as Defendants, and provides that such defendants may be served in “the manner prescribed

by Rule 4(e)(1) for serving an individual.” Rule 4(e)(1) states an individual may be served by

“following state law for serving summons in an action brought in courts of general jurisdictions in

the state where the district court is located, or where service is made.” Utah Rule of civil Procedure

Rule 4 provides:

       (d)(5) Other service.

       (d)(5)(A) If the identity or whereabouts of the person to be served are unknown and cannot
       be ascertained through reasonable diligence, if service upon all of the individual parties is
       impracticable under the circumstances, or if there is good cause to believe that the person
       to be served is avoiding service, the party seeking service may file a motion to allow service
       by some other means. An affidavit or declaration supporting the motion must set forth the




                                                  3
Case 2:20-cv-00316-JNP-DAO Document 10 Filed 10/26/20 PageID.68 Page 4 of 5




       efforts made to identify, locate, and serve the party, or the circumstances that make it
       impracticable to serve all of the individual parties.

       (d)(5)(B) If the motion is granted, the court will order service of the complaint and
       summons by means reasonably calculated, under all the circumstances, to apprise the
       named parties of the action. The court's order must also specify the content of the process
       to be served and the event upon which service is complete. Unless service is by publication,
       a copy of the court's order must be served with the process specified by the court.

       (d)(5)(C) If the summons is required to be published, the court, upon the request of the
       party applying for service by other means, must designate a newspaper of general
       circulation in the county in which publication is required.

       As discussed above and in the Declaration field concurrently herewith, either the

whereabouts of the Defendants are unknown and cannot be ascertained through reasonable

diligence or else Defendants are avoiding service.

       Plaintiffs will publish a description of the Summons in the Jacksonville Daily Record,

which is a paper of general circulation in the location where the Defendants were last known to

reside. This Summons description will be published at least once a week for six weeks. Plaintiffs

will post the following notice in the paper:

       IN THE UNTIED STATES DISTRICT COURT, DISTRICT OF UTAH

       Case Name:      SanMedica International et al v. Metabolic Research Center et al

       Case Number: 2:20-cv-00316-JNP-DAO (Federal Court, District of Utah)

       NOTICE OF ACION:

       TO: Metabolic Research Center, last known mailing address: 3229 HWY 17, Green Cove
       Spring, FL 32043; Metabolic Research Center of Brevard, County, Inc., last known mailing
       address: 3229 HWY 17, Green Cove Spring, FL 32043; Metabolic Research Center of Fort
       Walton Beach, Inc., last known mailing address: 3229 HWY 17, Green Cove Spring, FL
       32043; Metabolic Research Center of Jacksonville, Inc., last known mailing address: 3229
       HWY 17, Green Cove Spring, FL 32043; Metabolic Research Center of Merritt Island,
       Inc., last known mailing address: 3229 HWY 17, Green Cove Spring, FL 32043.

       YOU ARE NOTIFIED THAT: SanMedica Intranational, LLC and Quality IP Holdings,
       LLC bring claims against each of you for False Advertising in Violation of the Lanham
       Act 15 U.S.C§ 1125(a)(l)(B)); Unfair Competition in Violation of Lanham Act 15 U.S.C.



                                                4
Case 2:20-cv-00316-JNP-DAO Document 10 Filed 10/26/20 PageID.69 Page 5 of 5




        § 1125(a)(l); Declaratory Judgment; Unfair Competition; Business Disparagement; Unjust
        Enrichment; and Patent Infringement of United States Patent Nos. 10,292,964, 9,238,023,
        9,066,953, 9,339,490, 9,198,889, 8,815,311, 10,300,101, 8,722,114, 8,734,864, 8,715,752,
        8,747,921, 8,808,763, 8,4747,922, 8,808,764, 8,765,195, 10,279,004, and 10,292,957.

        YOU ARE FURTER NOTIFIED THAT: You are to serve a written copy of your
        defense, if any, to: Steven Garff, at PRICE PARKINSON & KERR, PLLC, Attorney for
        Plaintiffs, whose address is 5742 West Harold Gatty Drive, Suite 101 Salt Lake City, UT
        84116 on or before [date to be inserted]. If you fail to do so, a default may be entered
        against you for the relief demanded in the Complaint. Copies of all court documents in
        this case, including orders, are available at the Clerk of the District Court’s office. You
        may review these documents upon request.

        This notice is reasonably calculated, under all the circumstances, to apprise the named

parties of the action.

                                         CONCLUSION

        For the foregoing reasons, Plaintiff respectfully requests that this Court grant this Motion

and allow Plaintiff to serve Defendants by alternate means through publication as described above

and in the Proposed Order filed concurrently herewith.



 Dated: October 26, 2020                             Respectfully submitted,

                                                     PRICE PARKINSON & KERR, PLLC


                                                     /s/ Jason M. Kerr_______
                                                     Jason M. Kerr
                                                     Ronald F. Price
                                                     Steven W. Garff
                                                     5742 West Harold Gatty Drive, Suite 101
                                                     Salt Lake City, UT 84116
                                                     Telephone: (801) 530-2900
                                                     Facsimile: (801) 517-7192

                                                     ATTORNEYS FOR PLAINTIFF
                                                     SANMEDICA INTERNATIONAL, LLC




                                                 5
